DISMISSED and Opinion Filed November 4, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00924-CR

                     EX PARTE JACOB LANE THOMAS

                On Appeal from the County Court at Law No. 6
                             Collin County, Texas
                Trial Court Cause No. W-006-80401-2022-HC-1

                        MEMORANDUM OPINION
            Before Chief Justice Burns and Justices Nowell, and Smith
                           Opinion by Justice Nowell
      Jacob Lane Thomas has filed a motion to dismiss his appeal challenging the

trial court’s order denying his pretrial application for writ of habeas corpus seeking

release on bail. The motion to dismiss is signed by counsel and appellant. See TEX.

R. APP. P. 42.2(a). We GRANT the motion and DISMISS the appeal. See id. 43.2(f).




                                           /Erin A. Nowell//
                                           ERIN A. NOWELL
2200924f.u05                               JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

EX PARTE JACOB LANE                         On Appeal from the County Court at
THOMAS                                      Law No. 6, Collin County, Texas
                                            Trial Court Cause No. W-006-80401-
No. 05-22-00924-CR                          2022-HC-1.
                                            Opinion delivered by Justice Nowell.
                                            Chief Justice Burns and Justice Smith
                                            participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 4th day of November, 2022.




                                      –2–